Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of SEQ ID NO:29 (first X is K and third X is Q (GA-1 or PGA-1) in claims 21, 33-34 and 40) and Alzheimer’s disease in the reply filed on January 12, 2022 is acknowledged. 
Claims 1-20 are canceled. Claims 21-40 are pending. Claims 23-27, 29-32 and 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.
3.	Claims 21, 22, 28, 33, 34 and 40 are under examination with respect to SEQ ID NO:29 and Alzheimer’s disease in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The first paragraph of the instant specification is objected to because the US Application No 16/108605 was issued as US Patent No. 10,864,244. Appropriate correction is required.



Claim Objections
5.	Claim 21 is objected to because of the following informalities: The recitations “PPII” and “P65” are not unique or common abbreviations in the art. Applicants are required to spell out “PPII” and “P65” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 28, 33, 34 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 'undue'. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 21, 22, 28, 33, 34 and 40 are drawn to a method for treating a neurodegenerative disease in a patient,  comprising the step of administering to the patient a composition comprising a polypeptide from 8 to 12 amino acid residues, wherein the polypeptide comprises the sequence of XPXXP, wherein P is proline, the first X is A or K, the third X is Q, A or S, and wherein the polypeptide forms a PPII helical conformation and interacts with p65 residues F534 and F542.  The claims encompass treatment of undefined neurodegenerative diseases using the claimed peptide including PGA-1 (SEQ ID NO:29).
The instant invention is based on findings that the viability was significantly higher in human primary mixed brain cultures (HFB) exposed to Abeta1-42 and treated with GA-1 (SEQ ID NO:29) or GA-2 (SEQ ID NO:13) or PGA-2, PGA-3 or PGA-4 in vitro and nuclear p65, IL-1beta and IL-6  were decreased in HFB cells exposed to Abeta and treated with GA-1 or GA-2 as compared to no treatment or control peptides (Examples 6 and 11; figures 6B-E and Figures 11B-D), the number of CD11b+ p65+ glial cells in hippocampus and IL-6, TNFalpha and activated p65 in brain homogenates were reduced in mice injected with LPS and  treated with GA-1 or GA-2 as compared to no treatment or control peptides (Examples 17-19, figures 17- 18E), IL-1beta and CD14 were reduced, and BclxL and BCl2 were increased in in mice injected with LPS and  treated with GA-1 or GA-2 as compared to no treatment or control peptides (Example 
Based on the specification and the prior art, Applicant is enabled for promoting neuronal survival and reducing nuclear p65, IL-1beta and IL-6 in HFB cultures exposed to Abeta in vitro by the PGA1-5 (SEQ ID NOs: 29, 13, 24, 17 and 18) as compared to no treatment or control peptides (Examples 6 and 11; figures 6B-E and Figures 11B-D), reducing the number of CD11b+ p65+ glial cells in hippocampus and IL-6, TNFalpha, activated p65, L-1beta and CD14 and increasing BclxL and BCl2 in brain tissue of mice injected with LPS and treated with GA-1 or GA-2 as compared to no treatment or control peptides (Examples 17-19, figures 17- 18E; and Example 20, figures 19A, D, E) or detecting decreased expression levels of GILZ and phosphorylated NF-kB p65 in the brain from 5xFAD mice as compared to non-transgenic mice (example 23, figures 22A-D). 
However, the claims are not limited to the use of the claimed peptide including PGA1 in neuronal cultures exposed to Abeta in vitro but also to treatment of undefined neurodegenerative diseases including all forms of neurodegenerative diseases including AD caused by all possible mechanisms in vivo. The specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because of the complexity and unpredictability of the st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). 
The status of the treatment of undefined neurodegenerative diseases with the claimed peptide in the art is unclear and the breadth of the conditions encompassed within the recitation of neurodegenerative disease is not limited. The specification also provides no well-established correlation among all forms of neurodegenerative diseases and no well-established correlation between the HFB cultures treated with Abeta and PGA1-5 in vitro and all forms of neurodegenerative diseases including AD caused by all possible mechanisms in vivo. 
In addition, each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph) and Sarter (see p. 645, abstract). Applicant obviously intended to treat all forms of neurodegenerative diseases by using the claimed peptide. However, the specification fails to provide a well-established correlation among different forms of AD, PD or other neurodegenerative diseases caused by different mechanisms. The specification fails to establish that different forms of AD, PD or neurodegenerative diseases caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. Thus, it is unpredictable whether one 
While the skill level in the art is high, the level of predictability is low because the specification fails to provide guidance or working examples as to enable a skilled artisan how to use the claimed peptide to treat an undefined neurodegenerative disease including AD caused by all possible mechanisms in vivo. For example, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed peptides including PGA-1 can treat cognitive dysfunction or dementia in AD because neuronal loss caused by toxicity of Abeta is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359), Atwood et al. (p. abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107). 
Further, it is known that fully developed animal models for neurodegenerative diseases are still lacking especially for AD because the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). For example, the animal model of brain amyloidosis induced by acute or infusion of A as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing. The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of Alzheimer’s disease in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). However, the specification provides no sufficient guidance or evidence to demonstrate that all forms of neurodegenerative diseases including all forms of AD caused by different mechanisms can be treated or prevented by the claimed peptides because there is no well-established correlation between increasing survival of HFB cultures treated with Abeta by PGA-1 (SEQ ID NO:29) and pathogeneses or causes of AD caused by other mechanisms. Since the 
The specification also provides no well-established correlation between the reduction of the number of CD11b+ p65+ glial cells in hippocampus and decreased levels of IL-6, TNFalpha, activated p65, L-1beta and CD14 and increased levels of BclxL and BCl2 in brain tissue in mice injected with LPS by GA-1 or GA-2 and the pathogeneses or causes of all forms of neurodegenerative diseases including AD caused by all possible mechanisms in vivo in view of Henstridge et al. (see p. 94), Tayebati (see p. 106, 1st col, 2nd paragraph) and Sarter (see p. 645, abstract). Further, while the specification showed detecting decreased expression levels of GILZ and phosphorylated NF-kB p65 in the brain from 5xFAD mice as compared to non-transgenic mice (example 23, figures 22A-D), the specification provides no data from the treatment of AD or an animal model of AD with the claimed peptide. Thus, it is unpredictable whether the claimed peptides including PGA-1 (SEQ ID NO:29) can be used for treating all forms of neurodegenerative diseases including all forms of AD caused by different mechanisms. The specification fails to provide sufficient guidance or evidence to demonstrate that all forms of neurodegenerative diseases including all 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution. Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating a . 

Claim Rejections - 35 USC § 112
7.	Claims 21, 22, 28, 33, 34 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The instant claims encompass a method of treating a subject afflicted with any species of neurodegenerative disease including Alzheimer’s disease (AD), by administering to the subject a composition comprising a polypeptide from about 8 to about 12 amino acid residues and comprising the sequence of XPXXP, wherein P is proline, the first X is A or K, the third X is Q, A or S, and wherein the polypeptide forms a PPII helical conformation and interacts with p65 residues F534 and F542 including the polypeptide of SEQ ID NO:29. An adequate written description of such a method of 
The specification only describes promoting neuronal survival and reducing nuclear p65, IL-1beta and IL-6 in HFB cultures exposed to Abeta in vitro by the PGA1-5 (SEQ ID NOs: 29, 13, 24, 17 and 18) as compared to no treatment or control peptides (Examples 6 and 11; figures 6B-E and Figures 11B-D), reducing the number of CD11b+ p65+ glial cells in hippocampus and IL-6, TNFalpha, activated p65, L-1beta and CD14 and increasing BclxL and BCl2 in brain tissue of mice injected with LPS and treated with GA-1 or GA-2 as compared to no treatment or control peptides (Examples 17-19, figures 17- 18E; and Example 20, figures 19A, D, E) or detecting decreased expression levels of GILZ and phosphorylated NF-kB p65 in the brain from 5xFAD mice as compared to non-transgenic mice (example 23, figures 22A-D). However, the claims are not limited to the method set forth above.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

The instant specification fails to show possession of the claimed method as of the effective filing date of the instant application because it provides none of these. At best, the working examples that are described in the specification consist of nothing more than the in vitro and in vivo characterization of the biological activity of PGA-1 and do not constitute the treatment of a neurodegenerative disease or an art accepted animal model of a neurodegenerative disease wherein results obtained by the application of a therapeutic protocol to the treatment of that model are reasonably predictive of the efficacy of that protocol in the treatment of a subject afflicted with the st col, 2nd paragraph) and Sarter (see p. 645, abstract).  While the specification showed detecting decreased expression levels of GILZ and phosphorylated NF-kB p65 in the brain from 5xFAD mice as compared to non-transgenic mice, the specification provides no data from the treatment of the claimed peptide in 5xFAD mice or provides no data related to the effects of the claimed peptide in an animal model of AD or other neurodegenerative diseases. 
As stated in MP.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]nere cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. LOreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”). Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996). To demonstrate the reduction to practice of a method of treating an animal requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment 
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Elf Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).” In the instant case, Applicant has failed to demonstrate a reduction to practice of a method of treating even a single species of neurodegenerative disease by the administration of a single species of the claimed peptides. Accordingly, in the absence of sufficient 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed characteristics or structural and function relationship or correlation in treating a genus of neurodegenerative diseases by the claimed peptide, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of treating.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of treating. See Fiers v. Revel, 25 Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, a method for treating a neurodegenerative disease in a patient by administration of the claimed peptide to the patient has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	

Conclusion

8.	NO CLAIM IS ALLOWED.

Sequence alignment 

SEQ ID NO:1			1 EPAPXXPXX   9
SEQ ID NO:13(PGA-2)	1 EPAPLAPYG   9
SEQ ID NO:24(PGA-3)	1 EPAPYQPEG   9
SEQ ID NO:17(PGA-4)	1 EPAPESPQV   9
SEQ ID NO:18(PGA-5)	1 EPAPEQPDG   9
SEQ ID NO:29(PGA-1)	1 APKPYQPRG   9

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:29

; Sequence 29, Application US/16108605
; Publication No. US20190054137A1
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-29

  Query Match             100.0%;  Score 9;  DB 19;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APKPYQPRG 9
              |||||||||
Db          1 APKPYQPRG 9
US-16-108-605-29
; Sequence 29, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-29

  Query Match             100.0%;  Score 9;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APKPYQPRG 9
              |||||||||
Db          1 APKPYQPRG 9

SEQ ID NO:24
US-16-108-605-24
; Sequence 24, Application US/16108605
; Publication No. US20190054137A1
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 24
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-24

  Query Match             100.0%;  Score 9;  DB 19;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPYQPEG 9
              |||||||||
Db          1 EPAPYQPEG 9
US-16-108-605-24
; Sequence 24, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 24
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-24

  Query Match             100.0%;  Score 9;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPYQPEG 9
              |||||||||
Db          1 EPAPYQPEG 9

SEQ ID NO:18
US-16-108-605-18
; Sequence 18, Application US/16108605
; Publication No. US20190054137A1
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-18

  Query Match             100.0%;  Score 9;  DB 19;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPEQPDG 9
              |||||||||
Db          1 EPAPEQPDG 9
US-16-108-605-18
; Sequence 18, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216

;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-18

  Query Match             100.0%;  Score 9;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPEQPDG 9
              |||||||||
Db          1 EPAPEQPDG 9

SEQ ID NO:17
US-16-108-605-17
; Sequence 17, Application US/16108605
; Publication No. US20190054137A1
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-17

  Query Match             100.0%;  Score 9;  DB 19;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db          1 EPAPESPQV 9

US-16-306-362-9457
; Sequence 9457, Application US/16306362
; Publication No. US20190216893A1
; GENERAL INFORMATION
;  APPLICANT: THE SCRIPPS RESEARCH INSTITUTE
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS OF MODULATING IMMUNE RESPONSE
;  FILE REFERENCE: 48054-705.601
;  CURRENT APPLICATION NUMBER: US/16/306,362
;  CURRENT FILING DATE: 2018-11-30
;  PRIOR APPLICATION NUMBER: 62/345,715
;  PRIOR FILING DATE: 2016-06-03
;  NUMBER OF SEQ ID NOS: 9665
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9457
;  LENGTH: 27
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: Table 4 sequence identifier: Q99576_C112
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (5)..(5)
;  OTHER INFORMATION: May or may not be conjugated to a chemical probe
US-16-306-362-9457

  Query Match             100.0%;  Score 9;  DB 19;  Length 27;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         10 EPAPESPQV 18

T14749
hypothetical protein DKFZp566A093.1 - human
C;Species: Homo sapiens (man)
C;Date: 20-Sep-1999 #sequence_revision 20-Sep-1999 #text_change 10-Dec-1999
C;Accession: T14749
R;Koehrer, K.; Beyer, A.; Mewes, H.W.; Gassenhuber, J.; Wiemann, S.
submitted to the Protein Sequence Database, August 1999
A;Reference number: Z18180
A;Accession: T14749
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-130 <KOE>
A;Cross-references: UNIPARC:UPI000016AC66; EMBL:AL110191
A;Experimental source: fetal kidney; clone DKFZp566A093
C;Genetics:
A;Note: DKFZp566A093.1
C;Superfamily: mouse TSC-22 protein

  Query Match             100.0%;  Score 9;  DB 2;  Length 130;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db        113 EPAPESPQV 121

US-16-108-605-17
; Sequence 17, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-17

  Query Match             100.0%;  Score 9;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db          1 EPAPESPQV 9
US-14-001-716-6
; Sequence 6, Application US/14001716
; Publication No. US20130338077A1
; GENERAL INFORMATION
;  APPLICANT: Indiana University Research and Technology Corporation
;  APPLICANT:Srinivasan, Mythily
;  TITLE OF INVENTION: GLUCOCORTICOID INDUCED LEUCINE ZIPPER MIMETICS AS THERAPEUTIC
;  TITLE OF INVENTION:AGENTS IN MULTIPLE SCLEROSIS
;  FILE REFERENCE: 29920-220511
;  CURRENT APPLICATION NUMBER: US/14/001,716
;  CURRENT FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: PCT/US2012/Unknown
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: 61/447,436
;  PRIOR FILING DATE: 2011-02-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-14-001-716-6

  Query Match             100.0%;  Score 9;  DB 13;  Length 23;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||


US-14-001-716-6
; Sequence 6, Application US/14001716
; Patent No. 8999937
; GENERAL INFORMATION
;  APPLICANT: Indiana University Research and Technology Corporation
;  APPLICANT:Srinivasan, Mythily
;  TITLE OF INVENTION: GLUCOCORTICOID INDUCED LEUCINE ZIPPER MIMETICS AS THERAPEUTIC
;  TITLE OF INVENTION:AGENTS IN MULTIPLE SCLEROSIS
;  FILE REFERENCE: 29920-220511
;  CURRENT APPLICATION NUMBER: US/14/001,716
;  CURRENT FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: PCT/US2012/Unknown
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: 61/447,436
;  PRIOR FILING DATE: 2011-02-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-14-001-716-6

  Query Match             100.0%;  Score 9;  DB 9;  Length 23;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db          6 EPAPESPQV 14
US-08-851-190-5
; Sequence 5, Application US/08851190
; Patent No. 6074843
;  GENERAL INFORMATION:
;    APPLICANT:  Hillman, Jennifer L.
;    APPLICANT:  Goli, Surya K.
;    TITLE OF INVENTION:  HUMAN TSC-22-LIKE PROTEIN
;    NUMBER OF SEQUENCES:  8
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Incyte Pharmaceuticals, Inc.
;      STREET:  3174 Porter Drive
;      CITY:  Palo Alto
;      STATE:  CA
;      COUNTRY:  USA
;      ZIP:  94304
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Diskette
;      COMPUTER:  IBM Compatible
;      OPERATING SYSTEM:  DOS
;      SOFTWARE:  FastSEQ for Windows Version 2.0
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/851,190
;      FILING DATE:  Herewith
;      CLASSIFICATION:  514
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:
;      FILING DATE:
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Billings, Lucy J.
;      REGISTRATION NUMBER:  36,749
;      REFERENCE/DOCKET NUMBER:  PF-0285 US
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  415-855-0555
;      TELEFAX:  415-845-4166
;      TELEX:
;  INFORMATION FOR SEQ ID NO:  5:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  77 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    IMMEDIATE SOURCE:
;      LIBRARY:  GenBank
;      CLONE:  1834507
US-08-851-190-5

  Query Match             100.0%;  Score 9;  DB 6;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-09-403-861A-12
; Sequence 12, Application US/09403861A
; Patent No. 6833348
;   GENERAL INFORMATION:
;        APPLICANT: RICCARDI, Carlo
;        TITLE OF INVENTION: INTRACELLULAR MODULATORS OF APOPTIC CELL
;                            DEATH PATHWAYS
;        NUMBER OF SEQUENCES: 15
;        CORRESPONDENCE ADDRESS:
;             ADDRESSEE: BROWDY AND NEIMARK, P.L.L.C.
;             STREET: 624 Ninth Street, N.W., Suite 300
;             CITY: Washington
;             STATE: D.C.
;             COUNTRY: USA
;             ZIP: 20001
;        COMPUTER READABLE FORM:
;             MEDIUM TYPE: Floppy disk
;             COMPUTER: IBM PC compatible
;             OPERATING SYSTEM: PC-DOS/MS-DOS
;             SOFTWARE: PatentIn Release #1.0, Version #1.30
;        CURRENT APPLICATION DATA: 
;             APPLICATION NUMBER: US/09/403,861A
;             FILING DATE: 11-Feb-2000
;        PRIOR APPLICATION DATA:
;             APPLICATION NUMBER: PCT/EP98/02490
;             FILING DATE: 27-APR-1998
;             APPLICATION NUMBER: EP 97107033.9
;             FILING DATE: 28-APR-1997
;        ATTORNEY/AGENT INFORMATION:
;             NAME: YUN, Allen C.
;             REGISTRATION NUMBER: 37,971
;             REFERENCE/DOCKET NUMBER: RICCARDI=1
;        TELECOMMUNICATION INFORMATION:
;             TELEPHONE: 202-628-5197
;             TELEFAX: 202-737-3528
;   INFORMATION FOR SEQ ID NO: 12:
;        SEQUENCE CHARACTERISTICS:
;             LENGTH: 77 amino acids
;             TYPE: amino acid
;             TOPOLOGY: linear
;        MOLECULE TYPE: protein
;        SEQUENCE DESCRIPTION: SEQ ID NO: 12:
US-09-403-861A-12

  Query Match             100.0%;  Score 9;  DB 6;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-10-630-926-12
; Sequence 12, Application US/10630926
; Patent No. 7256321
;   GENERAL INFORMATION:
;        APPLICANT: RICCARDI, Carlo
;        TITLE OF INVENTION: INTRACELLULAR MODULATORS OF APOPTIC CELL
;                            DEATH PATHWAYS
;        NUMBER OF SEQUENCES: 15
;        CORRESPONDENCE ADDRESS:
;             ADDRESSEE: BROWDY AND NEIMARK, P.L.L.C.
;             STREET: 624 Ninth Street, N.W., Suite 300
;             CITY: Washington
;             STATE: D.C.
;             COUNTRY: USA
;             ZIP: 20001
;        COMPUTER READABLE FORM:
;             MEDIUM TYPE: Floppy disk
;             COMPUTER: IBM PC compatible
;             OPERATING SYSTEM: PC-DOS/MS-DOS
;             SOFTWARE: PatentIn Release #1.0, Version #1.30
;        CURRENT APPLICATION DATA: 
;             APPLICATION NUMBER: US/10/630,926
;             FILING DATE: 31-Jul-2003
;        PRIOR APPLICATION DATA:
;             APPLICATION NUMBER: US/09/403,861A
;             FILING DATE: 11-Feb-2000
;             APPLICATION NUMBER: PCT/EP98/02490
;             FILING DATE: 27-APR-1998
;             APPLICATION NUMBER: EP 97107033.9
;             FILING DATE: 28-APR-1997
;        ATTORNEY/AGENT INFORMATION:
;             NAME: YUN, Allen C.
;             REGISTRATION NUMBER: 37,971
;             REFERENCE/DOCKET NUMBER: RICCARDI=1
;        TELECOMMUNICATION INFORMATION:

;             TELEFAX: 202-737-3528
;   INFORMATION FOR SEQ ID NO: 12:
;        SEQUENCE CHARACTERISTICS:
;             LENGTH: 77 amino acids
;             TYPE: amino acid
;             TOPOLOGY: linear
;        MOLECULE TYPE: protein
;        SEQUENCE DESCRIPTION: SEQ ID NO: 12:
US-10-630-926-12

  Query Match             100.0%;  Score 9;  DB 7;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-11-573-677-64
; Sequence 64, Application US/11573677
; Patent No. 8071305
; GENERAL INFORMATION
;  APPLICANT: Genomics Research Partners Ptd Ltd
;  APPLICANT:Brandon, Richard B
;  APPLICANT:Thomas, Mervyn R
;  TITLE OF INVENTION: Agents and Methods for Diagnosis of Herpes Virus Infections
;  FILE REFERENCE: 12497072/VPA/sjp
;  CURRENT APPLICATION NUMBER: US/11/573,677
;  CURRENT FILING DATE: 2008-02-20
;  PRIOR APPLICATION NUMBER: PCT/AU2005/001222
;  PRIOR FILING DATE: 2005-08-15
;  PRIOR APPLICATION NUMBER: AU 2004904578
;  PRIOR FILING DATE: 2004-08-13
;  PRIOR APPLICATION NUMBER: US 60/608,141
;  PRIOR FILING DATE: 2004-09-09
;  NUMBER OF SEQ ID NOS: 2150
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 64
;  LENGTH: 77
;  TYPE: PRT
;  ORGANISM: equine
US-11-573-677-64

  Query Match             100.0%;  Score 9;  DB 9;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-14-171-226-68458
; Sequence 68458, Application US/14171226
; Patent No. 9061059
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  ELBASHIR, SAYDA M.
;  APPLICANT:  JOHN, MATTHIAS
;  APPLICANT:  ROY, ATANU
;  APPLICANT:  WHORISKEY, SUSAN
;  APPLICANT:  WOOD, KRISTY
;  APPLICANT:  HATALA, PAUL
;  APPLICANT:  SCHRUM, JASON P.
;  APPLICANT:  EJEBE, KENECHI
;  APPLICANT:  ELLSWORTH, JEFF LYNN
;  APPLICANT:  GUILD, JUSTIN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS ASSOCIATED
;  TITLE OF INVENTION:  WITH HUMAN DISEASE
;  FILE REFERENCE: M310.10/2030.1310US
;  CURRENT APPLICATION NUMBER: US/14/171,226
;  CURRENT FILING DATE:  2014-02-03
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14

;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,147
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 251451
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 68458
;   LENGTH: 77
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-14-171-226-68458

  Query Match             100.0%;  Score 9;  DB 10;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-14-171-249-68458
; Sequence 68458, Application US/14171249
; Patent No. 9089604
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  WHORISKEY, SUSAN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR TREATING GALACTOSYLCERAMIDASE
;  TITLE OF INVENTION:  PROTEIN DEFICIENCY
;  FILE REFERENCE: 2030.1310USCON9/M310.TR1-4
;  CURRENT APPLICATION NUMBER: US/14/171,249
;  CURRENT FILING DATE:  2014-02-03
;  PRIOR APPLICATION NUMBER: 13/791,910
;  PRIOR FILING DATE: 2013-03-09
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 251451
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 68458
;   LENGTH: 77
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-14-171-249-68458

  Query Match             100.0%;  Score 9;  DB 10;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-14-105-224-68458
; Sequence 68458, Application US/14105224
; Patent No. 9220755
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  WHORISKEY, SUSAN
;  APPLICANT:  ELBASHIR, SAYDA
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS
;  TITLE OF INVENTION:  ASSOCIATED WITH BLOOD AND LYMPHATIC DISORDERS
;  FILE REFERENCE: 2030.1310USCON5/M310.15
;  CURRENT APPLICATION NUMBER: US/14/105,224
;  CURRENT FILING DATE:  2013-12-13
;  PRIOR APPLICATION NUMBER: 13/791,910

;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 251451
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 68458
;   LENGTH: 77
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-14-105-224-68458

  Query Match             100.0%;  Score 9;  DB 10;  Length 77;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68

US-15-060-707-68458
; Sequence 68458, Application US/15060707
; Patent No. 9782462
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  ELBASHIR, SAYDA M.
;  APPLICANT:  JOHN, MATTHIAS
;  APPLICANT:  ROY, ATANU
;  APPLICANT:  WHORISKEY, SUSAN
;  APPLICANT:  WOOD, KRISTY
;  APPLICANT:  HATALA, PAUL
;  APPLICANT:  SCHRUM, JASON P.
;  APPLICANT:  EJEBE, KENECHI
;  APPLICANT:  ELLSWORTH, JEFF LYNN
;  APPLICANT:  GUILD, JUSTIN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS ASSOCIATED
;  TITLE OF INVENTION:  WITH HUMAN DISEASE
;  FILE REFERENCE: M310.17/2030.1310USCON17
;  CURRENT APPLICATION NUMBER: US/15/060,707
;  CURRENT FILING DATE:  2016-03-04
;  PRIOR APPLICATION NUMBER: 13/791,910
;  PRIOR FILING DATE: 2013-03-09
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 251451
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 68458
;   LENGTH: 77
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-15-060-707-68458

  Query Match             100.0%;  Score 9;  DB 11;  Length 77;

  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPESPQV 9
              |||||||||
Db         60 EPAPESPQV 68



SEQ ID NO:13

US-16-108-605-13
; Sequence 13, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
US-16-108-605-13

  Query Match             100.0%;  Score 9;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPLAPYG 9
              |||||||||
Db          1 EPAPLAPYG 9

SEQ ID NO:1

US-16-108-605-1
; Sequence 1, Application US/16108605
; Patent No. 10864244
; GENERAL INFORMATION
;  APPLICANT: INDIANA UNIVERSITY RESEARCH AND TECHNOLOGY CORPORATION
;  TITLE OF INVENTION: PEPTIDES AND METHODS FOR TREATMENT OF NEURODEGENERATIVE DISEASES
;  FILE REFERENCE: 29920-281227
;  CURRENT APPLICATION NUMBER: US/16/108,605
;  CURRENT FILING DATE: 2018-08-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/018645
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 62/298,216
;  PRIOR FILING DATE: 2016-02-22
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic peptide
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (5)..(6)
;  OTHER INFORMATION: Any amino acid
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (8)..(9)
;  OTHER INFORMATION: Any amino acid
US-16-108-605-1

  Query Match             100.0%;  Score 5;  DB 3;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPAPXXP 7
              |||||||
Db          1 EPAPXXP 7


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
February 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649